Order entered August 13, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01350-CR

                            DONALD RAY MCKINNEY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F12-47067-Y

                                               ORDER
         By order dated July 6, 2015, we granted appellant’s request for an extension of time to

file his brief and ordered court reporter Sharon Hazlewood to file a copy of the reporter’s record

with the Dallas County District Clerk. Appellant has now filed a second motion for extension of

time to file his brief representing that Hazlewood has not complied with the Court’s July 6, 2015

order and is unable to do so due to illness.

         Accordingly, we GRANT appellant’s August 11, 2015 second motion for extension of

time to file his brief and for copy of the reporter’s record to the extent of the following relief.

         We EXTEND the time to file appellant’s brief to THIRTY DAYS from the date of this

order.
       We DIRECT the Clerk of the Court to transmit a copy of the reporter’s record in this

case to the Dallas County District Clerk to be held for the use of the parties in accordance with

Texas Rule of Appellate Procedure 34.6(h).


                                                    /s/    LANA MYERS
                                                           JUSTICE